COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TENET HOSPITALS LIMITED, A
TEXAS LIMITED PARTNERSHIP,
D/B/A SIERRA MEDICAL CENTER,


                                    Appellant,

v.

ARMIDA PORTILLO, INDIVIDUALLY,
AS INDEPENDENT EXECUTRIX OF
THE ESTATE OF ELVIRA M.
CUELLAR, DECEASED, AND ON
BEHALF OF ALL STATUTORY
WRONGFUL DEATH BENEFICIARIES
OF ELVIRA M. CUELLAR, DECEASED,

                                    Appellees.
§
 
§
 
§
 
§
 
§

§

 §

 §

 §



No. 08-08-00242-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2005-6164)



MEMORANDUM OPINION


	Pending before the Court is Appellant, Tenet Hospital's unopposed motion to dismiss this
appeal pursuant to Tex.R.App.P. 42.1(a)(1) and 43.2(f).  Because the parties have settled the disputes
underlying this appeal, we will grant Appellant's motion and dismiss the appeal.  
	Appellant represents to the Court that the parties to this appeal have reached an agreement
resolving the disputes underlying this appeal.  Appellees have not objected to the motion, and there
is no indication that dismissal would prevent Appellees from any relief to which they would
otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  Appellant's motion is therefore granted, and
the appeal dismissed.  Costs will be taxed against the party incurring the same in accordance with
the parties' agreement.  See Tex.R.App.P. 42.1(d).


February 5, 2009					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating